Citation Nr: 0921694	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-08 712	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disabilities.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	C. L. "Cindy" McNeely, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty for more than twenty years 
prior to his retirement in April 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied, in pertinent part, his 
application to reopen a claim of service connection for a 
back disability and the claims of entitlement to service 
connection for a hip disability and bilateral hearing loss.  
The Veteran perfected a timely appeal of these determinations 
to the Board.

In June 2003, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

By decision in February 2004, the Board determined that new 
and material evidence had been submitted to reopen the 
previously denied claim of service connection for a back 
disability.  The Board remanded the issues of service 
connection for back and hip disabilities and for bilateral 
hearing loss for additional development.

In June 2006, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
additional development.

Given the development of the previously characterized back 
disability since the issuance of the June 2006 Board remand, 
as consisting of both cervical and lumbar spine disabilities, 
the Board has recharacterized the issue on appeal as stated 
on the title page.  

The issue of service connection for cervical and lumbar spine 
disabilities being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current 
disability of either hip that can be related to service.

2.  The evidence is in relative equipoise as to whether the 
Veteran's bilateral hearing loss was caused by in-service 
noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hip disability 
are not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 
(West 2002), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the February 2002 rating decision, he was provided notice of 
the VCAA in March 2001.  Additional VCAA letters were sent in 
April 2004 and March 2007.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate 
the claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The March 2007 letter 
provided notice pertaining to the downstream disability 
rating and effective date elements of his claims with 
subsequent re-adjudication in a March 2009 Supplemental 
Statement of the Case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Mayfield, 444 F.3d 1328; Pelegrini, 
18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examination 
reports, and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis and 
sensorineural hearing loss, service connection may be granted 
if the disease manifests to a compensable degree within one 
year following separation from service.  U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, this presumption is rebuttable by 
probative evidence to the contrary.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

Hip Disability

The Veteran contends that he has a hip disability as a result 
of an in-service injury.  However, the Veteran's service 
treatment records do not contain any complaint, finding, or 
diagnosis of a hip disability.

The private and VA records dated following service disclose 
no evidence of a presently existing hip disability.  For 
instance, a November 1976 VA examination report reflects no 
abnormalities of either hip.  A private treatment note 
pertaining to care provided to the Veteran in February 1987 
reflects a history of injuring the left hip about 20 years 
ago, but no objective findings of disability.  A March 2005 
VA examination report reflects a history of injuring the left 
hip falling on a wooden pallet while running during a drill.  
Although the diagnosis include a painful left hip, the 
results of the examination showed no abnormality and x-rays 
of both hips were reported as negative.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted).

In statements dated in May 2002 and April 2007, a private 
physician indicated that the Veteran was examined and x-rayed 
in November 2000 and April 2007 based on complaints of lower 
back and left hip pain and that he was diagnosed with lumbar 
facet syndrome, lumbosacral radiculitis, myofascitis, and 
subluxation of L-5.  When the Veteran was seen again in April 
2007, he had complaints that included sciatic neuritis 
extending down into the lower extremities.  According to the 
physician, the current x-rays, as compared with the previous 
study, revealed significant changes affecting the cervical 
spine at C5, C6, and C7, and the lumbosacral spine at the L-5 
vertebra and sacrum.  Moreover, on subsequent examination by 
VA in April 2008, the reports reflects a history of injuring 
the left hip falling on the beach.  X-rays of the hips were 
reported as negative.  Thus, the VA examination concluded 
with a history of a left hip injury without any chronic hip 
disability being shown on physical examination.  The examiner 
opined that no current left hip condition was caused or the 
result of an injury in service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability, 
there can be no valid claim.  Thus, as there is no medically 
diagnosed left or right hip condition that can be related to 
service, the Veteran's claim for service connection for a hip 
disability is denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

Specific to claims for service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he has bilateral hearing loss as a 
result of in-service noise exposure from his duties as a 
radioman and communications center supervisor and from 
aircraft noise due to being stationed near a runway in 
Vietnam.

Initially, the Board observes that the Veteran served in the 
Air Force from July 1963 to April 1976, including service in 
Cam Ranh Bay in the Republic of Vietnam from March 1967 to 
March 1968.

The Veteran's service treatment records reflect no complaint, 
finding, or diagnosis of hearing loss in either ear.  

June 1959, April 1961, May 1963, June 1955, June 1957, and 
February 1957 examination reports reflect 15/15 hearing on 
whispered voice and/or spoken voice testing bilaterally.

In July 1963, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
20

In January 1967, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
10
5
5
10
15

In November 1972, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
10
15
LEFT
20
25
25
15
35

In October 1975, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
20
LEFT
20
20
20
20
30

Post service, a September 2003 report of private audiology 
examination reflects audiometric findings of pure tone 
hearing threshold levels that are shown in graphic form 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

A February 2005 VA examination report reflects the examiner's 
opinion that it is less than likely that the Veteran's 
hearing loss is a result of military service because review 
of the claims file shows hearing that does not qualify for 
compensation at the time of retirement.  

An April 2007 private independent medical examination report 
reflects the opinion that the Veteran's military exposure to 
very intense acoustically traumatic noises in the form of 
flight line exposure resulted in excessive acoustical trauma 
resulting in bilateral hearing loss.  This opinion was 
offered after review of pertinent service treatment records 
and VA medical records provided by the Veteran.  The doctor 
noted that the Veteran was stationed in Cam Ranh Bay on the 
edge of a flight line and runway and that fighters and 141s 
were taking off and landing 24 hours a day.  The doctor 
observed that the Veteran's hearing loss has been 
progressively worsening over the last decade which is 
consistent with the progressive hearing loss as a direct 
result of his service-connected injuries.  The doctor further 
noted that audiometric damage from repetitively high intense 
acoustical trauma does show a progressive loss pattern with 
time which is consistent with this Veteran's findings as put 
forth by the VA audiologist in February 2005.  The doctor 
added that the above VA audiologist's opinion is inaccurate 
and speculative as he based his opinion on the fact that the 
Veteran did not qualify for compensation at the time of 
retirement and he did not engage an audiometric history of 
acoustical trauma exposure from the Veteran.

An April 2008 VA examination report reflects the examiner's 
opinion that the numerous audiologic tests from the time he 
first entered the Navy until discharge from the Air Force in 
1976 revealed hearing within normal limits with no 
significant threshold shifts on any of the pure tone tests.  
The examiner also noted that there were no complaints of 
hearing loss.  The examiner then opined that it is less 
likely as not that the Veteran's hearing loss was caused by 
or a result of his military service.  The examiner explained 
that the hearing loss is most likely caused by or a result of 
presbycusis.  [The Board observes that presbycusis is a 
progressive, bilaterally symmetric perceptive hearing loss 
occurring with age.  Dorland's Illustrated Medical Dictionary 
1503 (30th ed. 2003).]  The examiner stated that the hearing 
loss does not have the pattern of a noise induced hearing 
loss and the discharge physical revealed normal hearing.  The 
examiner added that, even with a history of noise exposure, 
research shows that once the noise is removed or the person 
is no longer exposed to the noise it will not contribute to 
future hearing loss.

Given the above, the Board finds the evidence with respect to 
whether the Veteran's bilateral hearing loss is due to in-
service noise exposure to be in relative equipoise.  As noted 
above, the Veteran served in the Air Force for almost 13 
years, including service in Cam Ranh Bay as asserted; 
therefore, it is likely that he was exposed to excessive 
aircraft noise.  In addition, although his hearing loss at 
the retirement examination does not meet VA's definition of 
hearing loss disability, the service treatment records 
indicate a progressive worsening of his hearing bilaterally.  
Further, although two VA examiners have opined that the 
hearing loss is not related to service, a private doctor has 
opined that it is.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that his bilateral hearing loss was incurred in 
service.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a hip disability is denied.

Service connection for bilateral hearing loss is granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary on the claim for cervical 
and lumbar spine disabilities.

On an October 1975 report of medical history completed during 
his service retirement examination, the Veteran indicated a 
history of recurrent back pain.  The examiner noted that the 
Veteran reported cervical back pain that was treated in 
Vietnam in 1967, that no medication was prescribed but he was 
placed on exercises and limited heavy lifting, and that it 
was currently asymptomatic.  

On his original May 1976 application for VA benefits, the 
Veteran indicated that he was treated for cervical back pain 
in 1967 at the United States Air Force Base Hospital in Cam 
Ranh Bay.  

During his June 2003 Board hearing, the Veteran testified 
that he sought treatment for his back in Vietnam.

The service treatment records do not contain any report of 
treatment for the cervical or lumbar spine in 1967.  

Given the Veteran's assertion that he was treated for his 
back in service and the retirement medical history report 
reflecting that he was treated for cervical back pain in 
Vietnam in 1967, the Board finds that the RO should contact 
the National Personnel Records Center (NPRC) to obtain any 
outstanding service treatment records, specifically from the 
U. S. Air Force Base Hospital in Cam Ranh Bay.  

Further, the April 2008 VA examination report reflects the 
examiner's opinion that the Veteran's low back pain is not 
caused by or a result of injury while serving in the military 
because there is no documentation of treatment in the 
military records for a low back condition and the clinical 
examination at the time of retirement was negative for low 
back problems.  In a February 2009 addendum, the examiner 
likewise stated that the Veteran's cervical spine pain is not 
caused by or a result of injury while serving in the military 
because there is no documentation of treatment in the 
military records for cervical strain and the clinical 
examination at the time of retirement was negative for 
cervical spine problems.  

As noted above, the October 1975 report of medical history 
reflects a history of recurrent back pain which the examiner 
noted as cervical back pain that was treated in Vietnam in 
1967.  As the April 2008 VA examiner's opinion does not 
address this report, the Board finds that a supplemental 
opinion is needed.  In this regard, the RO should advise the 
examiner whether any additional service treatment records 
obtained from the NPRC reflect treatment for the cervical or 
lumbar spine.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
search for any additional service 
treatment records for the Veteran's period 
of active service from July 1963 to April 
1976, particularly any and all reports 
from the U. S. Air Force Base Hospital in 
Cam Ranh Bay, Vietnam.  Any information 
obtained is to be associated with the 
claims file.  If the search for these 
records has negative results, 
documentation to that effect should be 
placed in the claims file.

2.  Should the RO be unsuccessful in 
obtaining the above specifically requested 
reports, then the RO must notify the 
Veteran of that inability to obtain those 
reports, consistent with notice 
information requirements contained in 38 
C.F.R. § 3.159(e); including but not 
limited to informing him as to whether the 
reports exist, the efforts taken to locate 
the reports, and that further efforts to 
obtain those reports would be futile.  See 
38 C.F.R. § 3.159(c)(2).

3.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the April 2008 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of a 
supplemental opinion that addresses the 
nature and etiology of the Veteran's 
cervical and lumbar spine disabilities.  
The claims file and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in the 
opinion that the claims file has been 
reviewed.  

The examiner should specifically express 
an opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that the Veteran's 
cervical and lumbar spine disabilities 
were incurred or permanently aggravated 
during the Veteran's periods of service, 
or is otherwise etiologically related to 
service.  The examiner should specifically 
address the history of cervical back pain 
treated in Vietnam in 1967 that was noted 
on the October 1975 report of medical 
history completed during the Veteran's 
retirement examination as well as any 
additional pertinent service treatment 
records obtained from the above 
development.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit sought 
is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate Supplemental Statement of the 
Case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


